Citation Nr: 0119451	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-00 6321A	)	DATE
	)
	)


THE ISSUE

Whether the December 1990 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to an increased rating 
for schizophrenia, currently evaluated as 70 percent 
disabling should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).  



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from April 1963 to May 1965.

This matter arises as an exercise of the Board's original 
jurisdiction under Public Law No. 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. §7111 (West Supp. 
1999) and 64 Fed. Reg. 2134 (1999) (codified at 38 C.F.R. 
Part 20, Subpart O) pursuant to the veteran's March 1999 
motion and a subsequent supplemental motion regarding the 
December 1990 Board decision which denied entitlement to a 
rating in excess of 70 percent for the service connected 
schizophrenia.   

On 21 November 1997, the U.S. Congress enacted Public Law No. 
105-111, Stat. 2271, with amendments codified at 38 U.S.C.A. 
§ 7111 (West Supp. 1999) that permit challenges to Board 
decisions on the grounds of CUE and apply to claims pending 
on that date.  VAOPGCPREC 1-98.  The Board's Rules of 
Practice were amended to implement the new law, and the final 
rules pertaining to revision of the Board's decisions on the 
grounds of CUE were published in the Federal Register in 
January 1999 and became effective on 12 February 1999.  64 
Fed. Reg. 2134 (1999) (codified at 38 C.F.R. Part 20, Subpart 
O). 

The allegations of CUE in the December 1990 Board decision 
are addressed as a separate matter in this decision under 
Docket No. 99-00 6321A pursuant to Chairman's Memorandum No. 
01-99-12 (26 March 1999), which provides in paragraph 3(d) 
that the issue of whether a prior Board decision involves CUE 
will be addressed in a decision separate from decisions on 
other issues, and paragraph 4(d) that cases before the Board 
for review of a prior Board decision for CUE under 38 
U.S.C.A. § 7111 must always be assigned a separate docket 
number.  See         64 Fed. Reg. 7090 (1999) (codified at 38 
C.F.R. § 20.1405(a)(1) (2000)).         



FINDINGS OF FACT

1.  By decision of the Board in December 1990, the issue of 
entitlement to a rating in excess of 70 percent for the 
service connected schizophrenia was denied.

2.  The December 1990 Board decision was reasonably supported 
by the evidence then of record and the denial was not an 
error about which reasonable minds could not differ as to the 
issue under consideration.


CONCLUSION OF LAW

The December 1990 Board decision denying entitlement to a 
rating in excess of 70 percent for the service connected 
schizophrenia was not clearly and unmistakably erroneous.  38 
C.F.R. §§ 3.321, Part 4 to include 4.7 and Diagnostic Code 
9204; 38 U.S.C.A.§ 1155, (West 1991); Public Law No. 105-111, 
111 Stat. 2271 (21 November 1997) (codified at 38 U.S.C.A. § 
7111 (West Supp. 1999)); 64 Fed. Reg. 2134 (1999) (codified 
at 38 C.F.R. Part 20, Subpart O (2000)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence that was of record at the time of the December 
1990 Board decision consists of the following.

An August 1987 VA hospital summary shows that the veteran was 
admitted with complaints of irritability, insomnia and 
impaired personal relationships.  The veteran reported that 
he needed to be in a controlled environment with regular 
meals and medication.  The veteran was on Stelazine at the 
time of admission, but he admittedly was often non-compliant.  
On admission, the veteran smiled appropriately.  There was no 
suicidal or homicidal ideation.  Mood was depressed and 
affect was sad.  There was no thought disorder.  Thoughts 
were coherent and relevant.  The veteran was oriented times 
three.  On discharge, the veteran's mood was improved and his 
affect was happy.  Thought processes were normal.  The 
veteran was deemed as being competent to administer his own 
funds.  The diagnosis was paranoid schizophrenia.

By rating decision in March 1988, the 70 percent evaluation 
for schizophrenia was continued.  The veteran had been 
determined to be incompetent from November 1986, but he was 
deemed to be competent from August 1987.

On VA psychiatric examination in October 1988, the veteran 
reported that there had "been no changes."  He remained 
markedly asocial, projective in his thinking, and he had no 
sustained occupational activity since he had last been seen 
in 1986.  He had been hospitalized in 1987 as he could not 
eat or sleep, would become irritable and had impaired 
interpersonal relationships with marked paranoid ideation and 
withdrawal.  The veteran described a predominantly sedentary 
and socially isolated lifestyle.  He was able to look after 
all of his own personal needs adequately.  Habits included 5 
cartons of cigarettes a month and 2 to 3 beers a day.  On 
examination, grooming, posture and psychomotor activity were 
normal  There were no unusual mannerisms.  Occasional 
inappropriate grimacing was noted.  Affect remained flat.  
Auditory hallucinations including commanding voices or 
defamatory voices about God were reported.  Reality testing 
remained extremely limited.  Marked ideas of reference were 
present.  There were no cognitive deficits.  The diagnosis 
was chronic undifferentiated schizophrenia in poor partial 
remission.  The veteran was incompetent for VA payment 
purposes.  

In February 1989, the veteran indicated that his medications 
made him drowsy in the mornings.  If he did not take 
medications at night, the veteran would be unable to sleep 
and have nightmares that someone was trying to harm him.  

A March 1989 field examination report shows that the veteran 
was appropriately dressed, reasonably clean and groomed.  The 
veteran's general physical condition was good.  He had the 
use of all of his extremities and he needed no assistance in 
his daily living except that he had to be reminded to bathe 
and change clothes occasionally.  The veteran was followed on 
an outpatient basis and he was on medications.  The veteran 
was able to answer the majority of questions asked.  He 
appeared to have a basic understanding of the management of 
his financial affairs, but he still showed some confusion and 
occasional mismanagement.  Two character witnesses were 
contacted.  Both of them stated that the veteran was taking 
care of his needs and that he now appeared to be capable of 
taking care of himself.  The veteran spent most of his time 
at home watching television, helping his grandmother with 
small chores, occasionally dining out and driving his car.  
The veteran was somewhat reclusive and he preferred to be 
left alone.  Educational training or employment did not 
appear to be applicable due to the veteran's poor mental and 
physical condition.  The veteran lived with his grandmother 
and no adverse conditions were noted at the time of the 
personal visit with the veteran.  Based on interviews, and 
available records, it was recommended that the veteran be 
paid directly as he had been rated as competent and he did 
appear to be capable of taking care of his needs.  

By order of the Circuit Court of Jefferson County dated in 
June 1989, the veteran's guardianship was terminated for the 
reason that he was competent and able to manage his own 
affairs. 

Received in September 1990 was a newspaper add for a literacy 
technician.  The veteran further indicated that he was not 
hired for the literacy technician position.

The veteran was admitted to a VA medical facility in March 
1990.  He reported that people had been getting on his nerves 
and he expressed an inability to get along with people in 
general.  Upon examination, the veteran was easily irritable.  
There was no evidence of depression or thought disorder.  The 
veteran answered questions appropriately.  The admitting 
diagnosis was chronic depression with an inability to relate 
to others.  He had suicidal ideations.  There was no current 
evidence of depression.  Mood appeared to be pleasant and 
affect was sad.

Under applicable criteria, a decision by the Board is subject 
to revision on the grounds of CUE.  If evidence establishes 
the error, the prior decision shall be reversed or revised.  
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. § 7111(a) (West Supp. 1999)).  
Review to determine whether CUE exists in a final Board 
decision may be initiated by a party to that decision.  
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. §§ 501(a) and 7111) (West Supp. 
1999)); 64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1400(a) (2000)).  In implementing 38 U.S.C.A. § 7111 
(West Supp. 1999), the U.S. Congress intended the VA to 
follow the established case law defining CUE found primarily 
in the precedent decisions of the Court.  64 Fed. Reg. 2134, 
2137 (1999).  See Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. 
Brown, 9 Vet. App. 412 (1996); Berger v. Brown, 10 Vet. App. 
166 (1997).   

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  64 
Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(a) (2000)).    

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(b)(1) (2000)).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  64 Fed. Reg. 2134, 2139 (1999) 
(codified at 38 C.F.R. § 20.1403(c) (2000)).  Examples of 
situations that are not CUE are a changed diagnosis (a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), the VA's failure to fulfill 
the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(d) (2000)).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(e) (2000)).  

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  64 Fed Reg. 2134, 2139 (1999) (codified at 
38 C.F.R. § 20.1404(b) (2000)).  No new evidence will be 
considered in connection with the disposition of a motion for 
revision of a Board decision based on CUE.  64 Fed. Reg. 
2134, 2140 (1999) (codified at 38 C.F.R. § 20.1405(b) 
(2000)).    

The applicable law that was in effect at the time of the 
December 1990 Board decision consists of the following.

A 70 percent evaluation is warranted for chronic 
undifferentiated type schizophrenia with symptomatology which 
is less than that required for a 100 percent evaluation, but 
which nevertheless produces severe impairment of social and 
industrial adaptability.  A 100 percent evaluation requires 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. Part 4, Diagnostic 
Code 9204.  

The provisions of paragraph (a) of this section are not for 
application in cases in which the only compensable service 
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c).  

The veteran's main allegation regarding the putative claim 
for CUE revolves around evidentiary contentions.  It has been 
asserted that at the time of the December 1990 Board 
decision, that there were no less than 16 medical authorities 
and 5 other sources including VA's own vocational panel over 
a 26 year period starting in 1972 wherein it was stated on no 
less than 45 occasions that the veteran was unemployable.  

The evidentiary contentions, as noted above, revolve around 
the issue of whether the Board properly evaluated the 
evidence that was of record in December 1990.  In the case of 
Damrel v. Brown, 6 Vet. App. 242 (1994), the Court held that 
the argument that the RO misevaluated the evidence available 
to it at the time of the determination at issue (reweighing 
of evidence) is not the type of administrative error 
reversible under 38 C.F.R. § 3.105(a).  Likewise, a 
disagreement as to how the facts were weighed or evaluated 
(as is the situation here), has been specifically set forth 
as a type of allegation that will not lead to a valid claim 
of CUE in a Board decision.  See 64 Fed. Reg. 2134, 2139 
(1999) (codified at 38 C.F.R. § 20.1403(d) (2000)).  

It is further contended that the Board misapplied the 
provisions of 38 C.F.R. § 4.16 (c).  In the Board's decision, 
it was noted that although the veteran had requested 
entitlement to a total disability rating based on individual 
unemployability due to service connected disability, as his 
only service connected disorder was the schizophrenia 
evaluated as 70 percent disabling, he was precluded from 
obtaining a total rating based on individual unemployability 
as a result of the provisions of section 4.16 (c).  
Accordingly, the record demonstrates that the Board properly 
applied the provisions of section 4.16 (c).  The 
representative's contentions to the contrary, lack merit and 
must of necessity be denied.  

A further contention was raised as to whether an 
extraschedular evaluation should have been considered.  Once 
again, this contention falls within the realm of weighing the 
evidence.  In December 1990, the Board's silence as to 38 
C.F.R. § 3.321 demonstrates that it was felt that these 
provisions were not for application given the facts of this 
case.  

Under the circumstances, as the veteran has not posited a 
valid basis for the instant claim, the Board concludes that 
the veteran has failed to reasonably raise a viable claim of 
CUE in the December 1990 Board decision.


ORDER

The motion to revise or reverse the December 1990 Board 
decision denying entitlement to a rating in excess of 70 
percent for the service connected schizophrenia on the 
grounds of clear and unmistakable error is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 



